DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After Final Consideration
The amendments to the claims, specification, and drawings filed 12/09/2021 have been considered and entered. 
Applicant's arguments filed 12/09/2021 have been fully considered.
The objections to the drawings, specification, and claims have been withdrawn in view of the amendments and/or arguments.
Regarding the 112(b)/2nd indefinite rejection of independent claim 19, Applicant argued that the amendment overcame said rejection; the Examiner is in agreement, therefore said rejection is withdrawn. 
Regarding the 103 prior art obviousness rejections, Applicant argued that for the purpose of expediting an allowance the independent method claim 14 was amended to include allowable subject matter of independent apparatus claim 19; the Examiner is in agreement, therefore said rejections are withdrawn.   
The finality of the previous Office Action is withdrawn in view of the Examiner’s Amendment presented below which places the application in condition for Allowance. See MPEP § 714.12, 706.07(E), & 1302.04. 
Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with ATTNY Blaine Bettinger, Ph.D. (66254) on 20DEC2021.
The application has been amended as follows: 	
CLAIMS
	10. (Currently Amended) The vibration transducer module of claim [[4]] 19, wherein the piezoelectric layer comprises lead zirconate titanate. 
11. (Currently Amended) The vibration sensor of claim 20, wherein the oscillator further comprises an inductive element coupled to the capacitive element.
 14. (Currently amended) A method of sensing a vibratory signal, comprising: 
vibrating a mass-spring system comprising a mass comprising an energy harvester
and a conductive element, the energy harvester being electrically connected to the conductive element;
wherein the energy harvester comprises a piezoelectric bimorph including a first conductive layer,
a second conductive layer, and
a piezoelectric layer disposed therebetween,
a housing comprising a base and a wall, the wall having a first electrode and a second electrode positioned in or on the wall,
a spring having a proximal end and a distal end,
wherein the proximal end [[and]] of the spring is connected to the base at a first location, and
wherein the mass is mechanically coupled to the distal end
of the spring,
wherein the mass is configured to move between a first
position and a second position responsive to movement of the housing, and wherein the conductive element contacts the first electrode
and the second electrode when the mass is at the second position;
outputting a charge from the energy harvester to a charge collector of an oscillator in response to movement of the mass between the first position and the second position; and
generating an oscillatory signal by activating the oscillator with the conductive element.

	For Claim 19 and Claim 20, please amend to add a period at the end of each claim.

Allowable Subject Matter
Claim(s) 4-8, 10-14, and 16-20  is/are allowed. 
The following is the Examiner’s statement of reasons for allowance: 
Regarding independent claim 19,
 
the reasons for allowance are substantially the same as previously indicated in the Office Action dated 12/09/2021.
Dependent claim(s) thereof is/are likewise allowed. 
Regarding independent claim 14, 
the prior art fails to disclose or motivate one skilled in the art to perform a method of sensing a vibratory signal comprising (omissions/paraphrasing for brevity/clarity) “vibrating a mass-spring system comprising a mass comprising an energy harvester and a conductive element, the energy harvester being electrically connected to the conductive element”, “wherein the energy harvester comprises a piezoelectric bimorph”, “the wall having a…electrode positioned in or on the wall”, “the spring is connected to the base”, “wherein the mass is mechanically coupled to the…end of the spring, wherein the mass is configured to move between a first position and a second position responsive to movement of the housing, and wherein the conductive element contacts the…electrode…when the mass is at the second position”, and “outputting a charge from the energy harvester to a charge collector of an oscillator in response to movement of the mass between the first position and the second position“ in further combination with the remaining limitation(s) of the claim. 
Dependent claim(s) thereof is/are likewise allowed. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The USPTO implemented a Quick Path Information Disclosure Statement Program (QPIDS). There are three paths for this program: “Path 0” authorizes limited non-production time to examiners to review IDS documents submitted after a Final Rejection but prior to Disposal of the application, if the IDS is considered in conjunction with an Office Action which has no production value;	“Path 1” authorizes limited non-production time to examiners to review IDS documents submitted after a Notice of Allowance has been mailed and before/with payment of the Issue Fee; and “Path 2” authorizes limited non-production time to examiners to review IDS documents submitted after payment of the Allowance Issue Fee. Please see https://www.uspto.gov/patent/initiatives/quick-path-information-disclosure-statement-qpids for further information and QPIDS requirements.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Examiner, Art Unit 2856